Order entered January 21, 2015.




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00891-CV

                 FIRST BANK & TRUST COMPANY, ET AL., Appellants

                                             V.

       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                                         ORDER
       Before the Court is appellee’s January 15, 2015, second unopposed motion for extension

of time to file appellee’s brief. We GRANT the motion and ORDER appellee’s brief be filed no

later than February 18, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE